        Case 1:20-cv-00410-RDM Document 34-1 Filed 06/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


STEVEN E. SHAW,                        )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )            Civil Action No.20-0410(RDM)
                                       )
KENNETH BRAITHWAITE,                   )
Secretary, United States Navy, et al., )
                                       )
       Defendants.                     )
___________________________________ )


                                     PROPOSED ORDER

       Upon consideration of Plaintiff’s Motion to Extend Time to file Plaintiff’s Opposition to

Defendant Braithwaite’s Motion for Judgment on the Pleadings, it is on this               day of

June, 2020, hereby,

       ORDERED, that Plaintiff’s motion is GRANTED.

       This extension will bring the filing deadline to Thursday, July 2, 2020.

SO ORDERED.




                                             HONORABLE RANDOLPH D. MOSS
                                             UNITED STATES DISTRICT JUDGE
